Exhibit 10.6(b)
June 9, 2009
Graham Capital Management, L.P.
Rock Ledge Financial Center
40 Highland Avenue
Rowayton, CT 06853
Attention: Mr. Paul Sedlack
     Re:       Management Agreement Renewals
Dear Mr. Sedlack:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2010 and
all other provisions of the Management Agreements will remain unchanged.

  •   Citigroup Diversified 2000 Futures Fund L.P.     •   Citigroup Fairfield
Futures Fund L.P.     •   Smith Barney Diversified Futures Fund L.P. II     •  
Smith Barney Diversified Futures Fund L.P.     •   Citigroup Diversified Futures
Fund L.P.     •   Citigroup Fairfield Futures Fund L.P. II     •   CMF Graham
Capital Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
        Jennifer Magro         Chief Financial Officer & Director    
 
        GRAHAM CAPITAL MANAGEMENT, L.P.  
By:
  /s/ Paul Sedlack    
 
            Print Name: Paul Sedlack    
 
        JM/sr    

